Title: From John Adams to the Marquis de Lafayette, 12 January 1787
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


     
      My dear marquis—
      Grosr. square Jany. 12. 1787.
     
     Your kind favor of the 5th. of this month is just now brought to me, & I beg leave to reciprocate to you & your amiable family all

your obliging wishes— the latest accounts from the massachusetts assure us of a returning tranquility, altho the spirit of sedition in the County of Worcester was not wholly suppressed— I have no doubt it will all soon subside.
     With equal surprize & satisfaction I learnt that the King had determined to call together an assembly of Personages of the first dignity & Authority, from all Parts of this Kingdom— It is one of the most important events of this age, & must have great effect upon the Happiness & Prosperity of your Nation— I shall wait with impatience to see the result, a Little more liberallity in Religion, in Commerce in Letters & in Politicks, would not only augment the felicity of France, but be a good Example to the rest of Europe, & place the Glory of Louis the 16th. in a higher point of view than any King of france ever attained— It gives me pleasure to see that some of my noble friends & acquaintance are to be members of this Illustrious assembly,— I wish I could be a Sylph or a Gnome & flit away to Versailles on a sun-Beam—to hear your August Debates— But I am condemned to dream away my Life, with little satisfaction to myself, and no advantage to any one else— I had rather be an orderly sergt. in the Militia of Massachusetts. employed to push Bayonetts, with the Insurgents against Government. If they are not to be supressed any other Way, We shall soon have an assembly of notables here in London who will be as much more noisy, than yours at Versailles, as I believe they will be less judicious
     Will you be so good as to let me know from time to time, what is communicable—
     Yours
     
      J. A—
     
    